            Case 1:19-cv-06368-JMF Document 10 Filed 09/25/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 ARTHUR USHERSON,

                 Plaintiff,                          Docket No. 1:19-cv-6368

           v.
                             ANSWER    AND    AFFIRMATIVE
 BANDSHELL ARTIST MANAGEMENT DEFENSES OF BANDSHELL ARTIST
                             MANAGEMENT

                 Defendant.

           DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                               COMPLAINT

       Defendant Bandshell Artist Management (“Bandshell”) by and through its attorneys, for

its Answer and Affirmative Defenses to the Complaint of Plaintiff Arthur Usherson states as

follows:

                                  NATURE OF THE ACTION

       1.       Bandshell is without sufficient information to admit or deny whether Plaintiff

owns and registered the photograph at issue and therefore denies the same. Bandshell denies any

unauthorized reproduction or public display of the photograph. Bandshell denies Plaintiff is

entitled to any monetary relief. Bandshell denies any remaining allegations in this paragraph.

                                 JURISDICTION AND VENUE

       2.       Admitted.

       3.       Admitted.

       4.       Admitted.

                                            PARTIES

       5.       Bandshell is without sufficient information to admit or deny the allegations in this

paragraph and therefore denies the same.


                                                 1
            Case 1:19-cv-06368-JMF Document 10 Filed 09/25/19 Page 2 of 6



       6.       Denied as Bandshell’s place of business is at 204 West 84th St. Ste 204, New

York, New York 10024. Further denied as Bandshell was only one of several administrators of

the Website in question.

                                   STATEMENT OF FACTS

       A.       Background and Plaintiff’s Ownership of the Photograph

       7.       Bandshell is without sufficient information to admit or deny the allegations in this

paragraph and therefore denies the same.

       8.       Bandshell is without sufficient information to admit or deny the allegations in this

paragraph and therefore denies the same.

       9.       Bandshell is without sufficient information to admit or deny the allegations in this

paragraph and therefore denies the same.

       B.       Defendant’s Allegedly Infringing Activity

       10.      Bandshell admits the photograph ran on a page administrated in part by Bandshell

and denies any remaining allegations in this paragraph.

       11.      Denied.

                                      CLAIM FOR RELIEF

       12.      Bandshell incorporates by reference each and every response contained in

Paragraphs 1-11 above.

       13.      Denied.

       14.      Denied.

       15.      Denied.

       16.      Denied.

       17.      Denied.



                                                 2
             Case 1:19-cv-06368-JMF Document 10 Filed 09/25/19 Page 3 of 6



        18.      Denied.



                                       PRAYER FOR RELIEF

        Bandshell denies all factual assertions contained in Plaintiff’s prayer for relief and further

denies that Plaintiff is entitled to any relief in this action.

                                         GENERAL DENIAL

        All allegations in the Complaint not specifically admitted are denied.

                                    AFFIRMATIVE DEFENSES

        By way of further answer, and without conceding that it bears the burden of proof as to

any of these defenses, Bandshell asserts the following defenses to the claims set forth in

Plaintiff’s Complaint:


                                  FIRST AFFIRMATIVE DEFENSE
                                  (FAILURE TO STATE A CLAIM)

        Plaintiff fails to state a claim upon which relief can be granted.



                                SECOND AFFIRMATIVE DEFENSE
                                (NO COPYRIGHT INFRINGEMENT)

        Bandshell has not infringed and does not infringe any valid and enforceable copyright of

Plaintiff.



                                 THIRD AFFIRMATIVE DEFENSE
                                     (FAIR USE DOCTRINE)

        Plaintiff’s claims are barred, in whole or in part, by the Fair Use Doctrine.




                                                     3
          Case 1:19-cv-06368-JMF Document 10 Filed 09/25/19 Page 4 of 6



                       FOURTH AFFIRMATIVE DEFENSE
            (ACQUIECENCE, UNCLEAN HANDS, WAIVER, AND ESTOPPEL)

       The relief sought by Plaintiff is barred, in whole or in part, by the equitable doctrines of

acquiescence, unclean hands, waiver, and estoppel.

                                FIFTH AFFIRMATIVE DEFENSE
                                     (IMPLIED LICENSE)

       Plaintiff’s claims are barred, in whole or in part, under the doctrine of implied license.


                                SIXTH AFFIRMATIVE DEFENSE
                                       (NO DAMAGES)

       Plaintiff’s claims and damages claims are barred because Plaintiff has suffered no

provable damages in this case. Nor can Plaintiff show any provable nexus between any damages

and the alleged infringement.



                             SEVENTH AFFIRMATIVE DEFENSE
                                (NO INJUNCTIVE RELIEF)

       To the extent Plaintiff seeks injunctive relief for any alleged infringement, the relief is

unavailable because any alleged injury to Plaintiff is not immediate or irreparable, the balance of

hardships and public interest weighs against the grant of an injunction, and Plaintiff has an

adequate remedy at law.



                            EIGHTH AFFIRMATIVE DEFENSE
                       (RESERVATION OF REMAINING DEFENSES)

       Bandshell reserves all defenses, at law or in equity, which may now exist or in the future

may be available based on discovery.




                                                 4
         Case 1:19-cv-06368-JMF Document 10 Filed 09/25/19 Page 5 of 6



       WHEREFORE, Bandshell requests that this Court enter judgment in Defendant’s favor,

dismiss Plaintiff’s Complaint with prejudice, award Defendant all costs and fees incurred herein,

including attorneys’ fees, and order whatever further relief this Court deems just and appropriate.

       Respectfully submitted on September 25, 2019.



                                             BANDSHELL ARTIST MANAGEMENT

                                             /s/ Brad R. Newberg
                                             Brad R. Newberg (#BN1203)
                                             MCGUIREWOODS LLP
                                             1750 Tysons Boulevard
                                             Suite 1800
                                             Tysons Corner, VA 22102
                                             Tel: (703) 712-5061
                                             Fax: (703) 712-5187
                                             Email: bnewberg@mcguirewoods.com


                                             Attorney for Defendant Bandshell Artist
                                             Management




                                                 5
          Case 1:19-cv-06368-JMF Document 10 Filed 09/25/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Answer and Affirmative Defenses

to Plaintiff’s Complaint with the Clerk of the Court using the CM/ECF system on this 25th day of

September, 2019, which constitutes service on Plaintiff, a registered user of the CM/ECF system

pursuant to Fed. R. Civ. P. 5(b)(2)(E).

Dated: September 25, 2019

                                                    /s/ Brad R. Newberg
                                                    Brad R. Newberg (#BN1203)
                                                    McGuireWoods LLP
                                                    1750 Tysons Blvd.
                                                    Tysons Corner, VA 22102
                                                    T: 703-712-5061
                                                    F: 703-712-5050
                                                    bnewberg@mcguirewoods.com

                                                    Attorney for Defendant Bandshell Artist
                                                    Management




                                               6
